DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 1/7/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10242394 or 9466082 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-18 allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior arts teach or suggest a method for authorizing a financial transaction between two users to retrieve an item further including the steps as claimed in claims 1 or 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20020165788 teaches a method, system and article of manufacture for operating vending machines. In general, a plurality of vending machines are nodes of a network. Each node is configured to send, receive and process signals carrying inventory, pricing, reservation and/or refund information. In particular, a first signal is sent to one or more nodes requesting inventory/price information from other nodes. Those nodes carrying the product may reply with a second signal. In this manner, the location of 
US20190164165 teaches a process that includes: obtaining, from an interactive kiosk, with a remote authentication application, an account identifier; accessing a record that associates the account identifier with a mobile computing device; receiving, from the mobile computing device, a value indicative of whether a sensed biometric attribute matches a previously obtained biometric attribute; determining, based on the value, to authenticate the presenting user; and upon determining to authenticate the user, causing the interactive kiosk to provide access to a secured resource.
RU2591564C2 teaches a method for authorisation of cash payments. Method involves receiving authorisation in a computer system from first person, using cash issuing device, a request for authorisation of payment to first person of cash made by second person, wherein request includes encrypted indication, including identification code, input by first person in cash issuing device, in combination with number of magnetic-coded on card used by first person in cash issuing device, amount and type of currency, input by first person in cash issuing device, comparing identification code, amount of money and type of currency, specified in received request, with data stored in computer system, authorisation and authorisation of cash payment by cash issuing device based on whether said comparison matches identification code, amount of money and type of currency, specified in received request with data stored in computer authorisation system.
US8515869 teaches an Automated Teller Machine, ATM. Persons with physical disabilities sometimes have difficulty negotiating an ATM. Under the invention, two persons are involved in an ATM transaction. One person is equipped with a communicator, such as a cell phone, which contacts an ATM. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG HANG JIANG whose telephone number is (571)270-3024.  The examiner can normally be reached on Monday - Friday 9:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YONG HANG JIANG/               Primary Examiner, Art Unit 2689